RESOLUCIÓN
La Conferencia Judicial convocada para el viernes 9 de julio de 2004 se llevará a cabo en el Hotel Caribe Hilton en San Juan. La agenda de los trabajos y las reglas de los procedimientos se mantienen inalterados, conforme a nuestra Resolución de 17 de junio de 2004.
Se instruye a la Directora Administrativa de los Tribu-nales que divulgue este cambio a todos los miembros de la Judicatura y a la Directora Interina del Secretariado de la Conferencia Judicial que haga lo propio con los miembros de la Conferencia Judicial y de los comités participantes, y los invitados.

Publíquese.

*334Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. Los Jueces Asociados Señores Rebollo López, Hernández Denton y Rivera Pérez no intervinieron.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo